DETAILED ACTION
1.	Claims 1-14 of application 16/306,567, filed on 1-December-2018, are presented for examination.  The IDS received on 16-July-2019 has been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks regarding Specification Headings
2.	The order of arrangement of specification elements as set forth in 37 CFR 1.77(b)  is preferable (e.g., not required) in framing the non-provisional specification and each of the items should appear in upper case, without underlining or bold type, as section headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections under 35 U.S.C. § 102(a)(1)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.2	Claims 1-7 and 9-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Arnold et al, WO2011/115477 (from the IDS).

3.3	Arnold discloses:
Claims 1, 13 and 14:  A method (100) for operating an agricultural machine (1, 201) on an agricultural useful area (4, 5) with a tractor vehicle (2) and an implement combination (3, 203) connected to the tractor vehicle (2) in the form of a mower and/or swather [Page: 7:Line(s) 32 -8:2 (The haymaking device 1 of Figure 1 comprises a tractor 2 with a cabin 3 and a rake device 4 drawn by the tractor, which rake device 4 is mounted to a hitch 6 of the tractor)], 
the crop being processed with a plurality of implements (33a - 33d, 233a - 233c) arranged to project from a support frame (31, 231a- 231b) transversely to the direction of travel (F) of the implement combination (3, 203) [8:12-19 (The rake device 4 comprises a frame having a longitudinal girder 9 with longitudinal centre line S and a transverse carrier 10 with support wheels 11a,b disposed at a rear end thereof. The rake device 4 has a marking point M, which point can serve as a reference point, as will be explained hereinafter, which reference point is located at known distances in longitudinal direction and in transverse direction from the rotor centre lines R1,2,3,4. The rake device 4 comprises four circular rakes 12a,b and 13a,b which have respective rotational centre lines R1,2,3,4 which are substantially vertical in the shown operative position.)], 
the implements (33a-33d, 233a-233c) each being raised and lowered independently of one another to either bring them into a headland position [2:22-6:3 (provides a general overview of the independent raising/lowering action of the circular rakes as the tractor moves into and out of the headland area.); 10:32 (The headlands 102,103 have been worked before the main area 101 is worked.)] or into engagement with the crop [11:1-8 (When turning on the headlands 102 and 103, the device 1 will cross the windrows Z1,2, for which reason it is desirable to bring the circular rakes of said device into the standby position during said turning, so that the windrows Z1 and Z2 will not be engaged. Moreover, keeping the rake tines in functional contact with an already raked surface would be waste of power. For an effective operation it is desirable that, when entering again the main area 101, the circular rakes are again functional at the right moment, at the right place, so that a largest possible quantity of crop is taken along by the circular rakes.)],
wherein when working with a preferably satellite-supported navigation system (21), position data of the implement combination (3, 203) are continuously recorded (111) and at least one field area (41, 51) already worked is determined therefrom and recorded (112) [9:11-25 (First data relating to the angle between the direction of travel and the boundary line which forms the transition between a main area and a headland…the first data can be obtained by means of a preprogrammed layout of the field to be worked stored in a memory, in which case the values of the angles are already known. This can for example take place manually or by means of a GPS device.); 10:6; 14:3-15 (The tractor is provided with navigation 5 equipment on the basis of GPS, the navigation equipment comprising a lay-out of the field to be worked from which the required angles are known.)], and 
that the implements (33a - 33d, 233a - 233c) are each automatically raised (113) independently of one another on the basis of their positions when the at least one field area already worked (41, 51) is reached again [11:25-34 (Starting of the raising/lowering can take place automatically, in which case the control unit determines itself when the raising/lowering begins, and semi-automatically, in which case the control unit sends a signal to the driver when approaching the boundary line, whereafter the driver starts himself the raising/lowering…the method of bringing the device from the standby position to the operative position and vice versa comprises that the raising/lowering is manually initiated by the driver. Of course, it is also possible to achieve this in the above-described automatic or semi-automatic manner.); 12:7-13 (the control unit has determined the moment when the front side of the circular rake 12b reaches the boundary line G1 and then operates the cylinder 16b to bring the circular rake 12b into the standby position, see Figure 2C…The control unit 20 acts in the same manner for successively the third circular rake 13a and the fourth circular rake 13b, see Figures 2D and 2E…The rake device 4 is now functionally free from the ground surface and can move over the headland 102 without disturbing the windrow lying thereon, Figure 2F.); 9:6-10 (a transport position in which the rakes do not functionally engage the crop to be raked)], and/or 
that the implements (33a - 33d, 233a - 233c) are each automatically lowered (114) independently of one another on the basis of their positions when entering from the at least one field area (41, 51) already worked into a field area (42, 52) still to be worked [11:25-34 (Starting of the raising/lowering can take place automatically, in which case the control unit determines itself when the raising/lowering begins, and semi-automatically, in which case the control unit sends a signal to the driver when approaching the boundary line, whereafter the driver starts himself the raising/lowering…the method of bringing the device from the standby position to the operative position and vice versa comprises that the raising/lowering is manually initiated by the driver. Of course, it is also possible to achieve this in the above-described automatic or semi-automatic manner.); 12:21-27 (The control unit 20 thus makes the cylinder 16a extend again to pivot the pivot arm 14a again downwards, to achieve the situation of Figure 2H, and subsequently the cylinder 16b to bring the circular rake 12b into the operative position, see Figure 21. The control unit 20 acts in the same manner for successively the third circular rake 13a and the fourth circular rake 13b, see Figures 2J and 2K. The rake device 4 is now completely functional for raking the crop during following a path to the headland 103, Figure 2L.)].

Claim 2:  wherein a covered travel distance (S) of the implement combination (3, 203) is determined from the continuously recorded position data of the navigation system (21) to determine the at least one worked field area (41, 51) [14:3-15 (The tractor is provided with navigation 5 equipment on the basis of GPS, the navigation equipment comprising a lay-out of the field to be worked from which the required angles are known…Thanks to the GPS system, the control unit knows in real time what is the direction W1,2 and the speed of the tractor, the second data, so that a 15 fourth data of a reference line is superfluous in this embodiment)].

Claim 3:  wherein prior to working a working width (A) is preferably defined by an operator, on the basis of which a distance of at least one of the implements (33a - 33d, 233a - 233c) from the support frame (31) is set, wherein the at least one field area (41, 51) already worked is determined from the working width (A) and the travel distance (S) covered [8:12-19 (The rake device 4 comprises a frame having a longitudinal girder 9 with longitudinal centre line S and a transverse carrier 10 with support wheels 11a,b disposed at a rear end thereof. The rake device 4 has a marking point M, which point can serve as a reference point, as will be explained hereinafter, which reference point is located at known distances in longitudinal direction and in transverse direction from the rotor centre lines R1,2,3,4. The rake device 4 comprises four circular rakes 12a,b and 13a,b which have respective rotational centre lines R1,2,3,4 which are substantially vertical in the shown operative position.); 14:3-15 (Thanks to the GPS system, the control unit knows in real time what is the direction W1,2 and the speed of the tractor)].

Claim 4:  wherein during working an outer field area which forms the already worked field area (41, 51) is worked first and then an inner field area is worked, which is at least partially enclosed by the outer field area and which forms the field area (42, 52) still to be worked [2:22-6:3 (provides a general overview of the independent raising/lowering action of the circular rakes as the tractor moves into and out of the headland area. (i.e. the outer field area)); 10:32 (The headlands 102,103 have been worked before the main area 101 is worked.); 11:1-8 (When turning on the headlands 102 and 103, the device 1 will cross the windrows Z1,2, for which reason it is desirable to bring the circular rakes of said device into the standby position during said turning, so that the windrows Z1 and Z2 will not be engaged. Moreover, keeping the rake tines in functional contact with an already raked surface would be waste of power. For an effective operation it is desirable that, when entering again the main area 101 (i.e. the inner field area), the circular rakes are again functional at the right moment, at the right place, so that a largest possible quantity of crop is taken along by the circular rakes.)],.

Claim 5:  wherein when a working limit (43) perpendicular to the direction of travel (F) is reached, two implements (33a, 33b / 33c, 33d / 233b, 233c) arranged opposite in pairs on the support frame (31) are automatically raised or lowered simultaneously [3:19-26 (When approaching the boundary line which is at an oblique angle with respect to the direction of travel, the first and second crop processing tools will thus be moved, independently of each other, into or out of the operative position, which enables an optimal adaptation to the actual situation. In the case of two juxtaposed tools, the user of the device need not estimate himself when the second tool should be lowered or raised after the first tool. At an angle of 90 degrees, it will be possible for both crop processing tools to be raised and/or lowered simultaneously.)].

Claim 6:  wherein when a working limit (53) inclined relative to the direction of travel (F) is reached, two implements (33a, 33b / 33c, 33d / 233b, 233c) arranged opposite in pairs on the support frame (31) are automatically raised or lowered with respect to the working limit (53) on the basis of a calculation of position specifications of the implements (33a, 33b / 33c, 33d / 233b, 233c), in particular wherein first the implement (33a, 33c, 233b) closer to the working limit (53) is raised or lowered and then the implement (33b, 33d, 233c) further away from the working limit (53) is raised or lowered [see Figs. 2A-2E (wherein each of the implements (12a, 12b, 13a, 13b) is raised in the order in which they contact the boundary of the headland); see also the description at 12:1-11].

Claim 7:  wherein the crop is raked together with at least four implements (33a - 33d) constructed as rotary rakes, which are arranged in pairs opposite one another on the support frame (31), and wherein a first pair of rotary rakes (33a, 33b) is arranged further forward on the support frame (31) relative to a second pair of rotary rakes (33c, 33d) in the direction of travel (F), preferably wherein the first pair of rotary rakes (33a, 33b) projects from the support frame (31) wider than the second pair of rotary rakes (33c, 33d) [7:32 -8:2 (The haymaking device 1 of Figure 1 comprises a tractor 2 with a cabin 3 and a rake device 4 drawn by the tractor, which rake device 4 is mounted to a hitch 6 of the tractor); see also Fig. 1, and rotary rakes 12a, 12b, 13a, 13b, and the requisite arrangement of the rakes in the haymaking device].

Claim 9:  wherein when the already worked field area (41, 51) is reached again a first distance takes into account how far the implements can each move into the already worked field area (41, 51) before they are raised [2:8-18 (In the case of a windrow which is not situated at right angles to the direction of travel, it is not possible to work the field in an optimum manner. In dependence on the angle at which the windrow is situated with respect to the direction of travel, with the known devices the crop processing tools will have to be moved to the standby position at a larger distance from the windrow, in order to prevent the windrow from being engaged.); 2:32-3:14 (the control unit is configured to process a second data indicative of the speed of the device in the direction of travel, wherein the control unit is further configured to activate the first and second transfer means one after another in dependence on the first and second data upon arrival at the at least one boundary line); 14:3-15 (Thanks to the GPS system, the control unit knows in real time what is the direction W1,2 and the speed of the tractor)].

Claim 10:  wherein when moving from the at least one field area (41, 51) already worked into the field area (42, 52) still to be worked a second distance takes into account how far the implements (33a - 33d, 233a - 233c) may still be in the field area (41, 52) already worked and are already lowered [11:25-34 (Starting of the raising/lowering can take place automatically, in which case the control unit determines itself when the raising/lowering begins); 2:32-3:14 (the control unit is configured to process a second data indicative of the speed of the device in the direction of travel, wherein the control unit is further configured to activate the first and second transfer means one after another in dependence on the first and second data upon arrival at the at least one boundary line); 14:3-15 (Thanks to the GPS system, the control unit knows in real time what is the direction W1,2 and the speed of the tractor)].

Claim 11:  wherein a position of the implement combination (3) and/or positions of the respective implements (33a - 33d) relative to the navigation system (21), preferably relative to an antenna of the navigation system (21), are taken into account when determining and recording the worked field area (41, 51) and/or when raising and/or lowering the implements (33a - 33d, 233a - 233c) [9:11-25 (First data relating to the angle between the direction of travel and the boundary line which forms the transition between a main area and a headland…the first data can be obtained by means of a preprogrammed layout of the field to be worked stored in a memory, in which case the values of the angles are already known. This can for example take place manually or by means of a GPS device.); 10:5-6 (The control unit 20 also receives a data from a velocity meter of the tractor 2. In addition, the control unit 20 is preferably provided with a GPS receiver (which inherently includes an antenna); 14:3-15 (The tractor is provided with navigation 5 equipment on the basis of GPS, the navigation equipment comprising a lay-out of the field to be worked from which the required angles are known.)],.

Claim 12:  wherein the crop is processed with two, four or six implements (33a - 33d, 233a - 233c) arranged opposite one another in pairs on the support frame (31), each of which can be raised and lowered independently of one another[see Fig. 1, and rotary rakes (12a, 12b, 13a, 13b), and the requisite arrangement of the rakes in the haymaking device; see also Figs. 2A-2E (wherein each of the implements (12a, 12b, 13a, 13b) is raised in the order in which they contact the boundary of the headland); see also the description at 12:1-11].

Claim Rejections under 35 U.S.C. § 103
4.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

4.2 	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Arnold et al, WO2011/115477.

4.3	Arnold discloses the invention substantially as claimed, including:
Claim 8:  wherein when the at least one field area (41) already worked is reached again, at least one rotary rake (33a, 33b) of the first pair is first raised and then at least one rotary rake (33c, 33d) of the second pair is raised and/or wherein at least one rotary rake (33a, 33b) of the first pair is first lowered and then at least one rotary rake (33c, 33d) of the second pair is lowered when moving into the field area (42) still to be worked [3:15-26 (As a result of the fact that the crop processing tools can be operated independently of each other in dependence on the angle of the boundary line and the speed of the device, the entire surface area of the field, and consequently the available crop, can be optimally utilized); 3:19-26 (When approaching the boundary line which is at an oblique angle with respect to the direction of travel, the first and second crop processing tools will thus be moved, independently of each other, into or out of the operative position, which enables an optimal adaptation to the actual situation.); In regard to Fig. 2F of the present application, it can be seen that if the haymaking device proceeds into headland area 102 and beyond without changing course, rakes 12b and 13b (behind and to the left of the tractor) would engage the boundary of the field before rakes 12a and 13a, due to the angle of the boundary line.].
For at least this reason, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to modify Arnold in order to raise and/or lower at least one rotary rake of the first pair and then at least one rotary rake of the second pair, because a person of ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Prior Art
5.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-F on the attached PTO-892 Notice of References Cited.
Documents A-C define documents of particular relevance, wherein the claimed invention cannot be considered to involve an inventive step when the document is combined with one or more other such documents, such combination being obvious to a person skilled In the art.
Documents D-F define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
6.	Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor(s), Thomas Black, can be reached at telephone number (571) 272-6956, or Peter Nolan, can be reached at (571) 270-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661